DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03/04/2022 has been entered.

3.	Claims 1–20 are pending for examination in the request for continued examination filed on 03/04/2022.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

5.	As to independent claim 1, the claim recites:
“determining, by a data modelling engine, a first set of one or more measures of environmental sustainability associated with the computing resources of the existing datacenter that are to be migrated to the cloud based at least on the first set of data indicating the one or more characteristics of the computing resources of the existing datacenter ...
generating, by the data modelling engine, a knowledge model by standardizing the second set of data from a received form into a representative form that is more readily usable by an assessment engine ....
determining, by the data modelling engine, a second set of one or more measures of environmental sustainability associated with the cloud-based computing framework onto which the computing resources of the existing datacenter are to be migrated;
identifying, by an assessment engine, multiple candidate cloud-based computing frameworks onto which the computing resources of the existing datacenter can be migrated based at least on the stored, knowledge model;
determining ... a recommended subset of the candidate cloud-based computing frameworks for presentation in a user interface;
generating, by a sustainability recommendation engine and for presentation in the user interface, a visualization of the existing datacenter and the recommended subset of the candidate, cloud-based computing frameworks and a dashboard with one or more graphical representations of the first set of one or more measures and the respective second set of one or more measures determined for each of the recommended subset of the candidate cloud- based computing frameworks.” 

As to independent claim 20, the claim recites similar language of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the recitation of:
“a computer” (claim 1);
“one or more computers” (claim 20); and
various computer or software components such as “data modelling engine,” “assessment engine,” and “sustainability recommendation engine,”

the performance of these steps in the context of the claims reasonably encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.

For instance, claim 1 recites the additional element of “a computer” and various computer or software components (i.e. “engines”) that perform these steps.  The “computer” and various “engines” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

These claims further include the additional steps of:
(a)   “receiving, by a data collection engine, a first set of data indicating one or more characteristics of computing resources of an existing datacenter that are to be migrated to the cloud,”
(b)   “receiving, by the data collection engine, a second set of data indicating one or more preferred characteristics of a cloud-based computing framework onto which the computing resources of the existing datacenter are to be migrated,”
(c)   “storing the knowledge model in a repository that is accessible by the assessment engine,”
(d)   “presenting, by the sustainability recommendation engine and through the user interface, the visualization of the existing datacenter and each of the recommended subset of the candidate cloud-based computing frameworks and the dashboard with one or more graphical representations of the first set of one or more measures and the respective second set of one or more measures determined for each of the recommended subset of the candidate cloud- based computing frameworks,” and

(e)   “presenting, by the sustainability recommendation engine and through the user interface, the visualization of the updated dashboard.”

These steps however merely represent pre-solution activities involving the collection and storage of data for use by the claimed process, or post-solution activities involving the basic displaying (presentation) of data which are tangentially related to the claimed process. These activities are considered insignificant “extra-solution activities” in the computer or information technology field, the addition of which does not amount to an inventive concept.

These claims also include the steps of:
(f)   “receiving, by the data collection engine and through the user interface, an update to the second set of data indicating one or more preferred characteristics of the cloud-based computing framework onto which the computing resources of the existing datacenter are to be migrated,” and

(g)   “updating in real-time a dashboard with one or more graphical representations of the respective second set of one or more measures determined for at least one candidate cloud-based computing framework.”

	These two steps however are also considered insignificant “extra-solution” or “post-solution” activities in the computer or information technology field, the addition of which does not amount to an inventive concept.
In this instance, merely providing an input (user selection) for the identification of one of many available alternatives or options and accordingly update a graphical display (dashboard) based on the user selection(s) simply do not integrate the judicial exception into a practical application to improve the functioning of a computer or other technology or technological field.

	Furthermore, the addition of insignificant extra- or post-solution activities do not amount to an inventive concept, when the activity is well-understood or conventional, such as providing an input or user selection of different available options and filtering and arranging selected data for display, i.e. “updating in real-time a dashboard.”

	See for example MPEP 2106.05(g), Insignificant Extra-Solution Activity, examples of activities that the courts have found to be insignificant extra-solution activity, such as mere data gathering (e.g. from users, through user inputs or selections) and selecting a particular data source or type of data to be manipulated, such as selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A..

As presented, neither step (e) nor (f), as shown above, add any meaningful limitation to the process of generating a visualization of the existing datacenter and the recommended subset of the candidate, cloud-based computing frameworks and a dashboard.
	

Each claim further includes the additional element of:
(h)   “performing a simulation using each of the multiple candidate, cloud-based computing frameworks” to identifying a recommended subset of the candidate cloud-based computing frameworks.

This element however represents well-understood, routine, conventional activity in the computer or information technology field.
As set forth in the previous Office action, the Examiner hereby takes official notice that performing a computer simulation or modeling of different solutions (to a technical problem) for analysis, comparisons and selections is a well-understood, routine, conventional feature or function in the computer or information technology field.

	Similarly, as shown, the claims also includes the feature of “standardizing the second set of data from a received form into a representative form that is more readily usable.”

The Examiner takes official notice that converting or formatting received data (standardizing the second set of data) into a compatible or common standard for further use or processing is a well-understood, routine, conventional feature or function in the computer or information technology field.


As shown, the claims also include elements such as:
(1)   “a first set of data indicating one or more characteristics of computing resources of an existing datacenter that are to be migrated to the cloud, wherein the first set of data comprises a location of the existing datacenter, a rate at which the existing data-center consumes energy, a power utilization effectiveness of the existing datacenter, and an uninterruptible power source load of the existing data-center”
(2)   “a first set of one or more measures of environmental sustainability associated with the computing resources of the existing datacenter that are to be migrated to the cloud,”
(3)   “a second set of data indicating one or more preferred characteristics of a cloud-based computing framework onto which the computing resources of the existing datacenter are to be migrated, wherein the second set of data comprises data indicating a preferred location of the cloud-based computing framework, a preferred quantity of computing resources of the existing datacenter that are to be replaced by the cloud-based computing framework, and a preferred amount of time to migrate from the computing resources of the existing datacenter to the cloud-based computing framework,”
(4)   “a second set of one or more measures of environmental sustainability associated with the cloud-based computing framework onto which the computing resources of the existing datacenter are to be migrated.”

These exemplary elements however merely describe the general technical or computing environment (e.g. a datacenters having computing resources having one or more characteristics) and restrict the processed information or data to a particular type or category. Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Accordingly, the additional step(s) or element(s) of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.

6.	As to dependent claims 2–19, each of these claims either (1) recites additional step(s) or element(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage; and as a whole is also directed and confined to the same process set forth in claim 1.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Response to Arguments
7.	Applicant’s arguments with respect to the claims have been considered but they are not persuasive.

In the Remarks, the Applicant contends

(a)	The patentable subject matter of the independent claims is indistinguishable from that of Example 42 of the eligibility guidelines.

(b)	The amended claimed invention provides a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.

The Examiner disagrees.

(i)	As to (a), Example 42 of the eligibility guidelines, as detailed by the Applicant, is directed to a method of organizing human activity; whereas the claimed invention represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.).  And as set forth in the rejections, none of the additional elements or additional steps, viewed individually and as an ordered combination, adds anything to the implementation of a mental process on an unspecified, “generic” computer, or results in a particular useful application to improve the functioning of a computer or any other technology.

(ii)	As set forth in the rejections, sharing information in real time in a standardized format, by converting or formatting received data (“standardizing the second set of data”) into a compatible or common standard for further use or processing is a well-understood, routine, conventional feature or function in the computer or information technology field.  As such, the performance of the step of “generating, by the data modelling engine, a knowledge model by standardizing the second set of data from a received form into a representative form that is more readily usable by an assessment engine” neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Moreover, as stated in MPEP 2106.05(a), “[i]f it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.”
A closer review of the disclosure, however, shows that the specification neither establishes that the step of “generating, by the data modelling engine, a knowledge model by standardizing the second set of data from a received form into a representative form that is more readily usable by an assessment engine” provides a “improvement” over the prior art, nor details why this particular step is different or distinguished from a “conventional” functioning of a computer, technology or technological processes.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
May 16, 2022